Citation Nr: 0303911	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from April 1974 to 
May 1978 and from October 1978 to May 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In April 2000, the veteran 
testified at a hearing before the undersigned Member of the 
Board, and, in March 2001, the Board remanded the veteran's 
case to the RO for further evidentiary development.



FINDINGS OF FACT

1.	Entitlement to a permanent and total disability rating for 
pension purposes cannot be established without a current 
VA examination.

2.	Good cause for the veteran's failure to report for 
examinations which VA scheduled in February and March 2002 
has not been shown.



CONCLUSION OF LAW

Assignment of a permanent and total disability rating for 
pension purposes is not warranted.  38 U.S.C.A. § 1155, 1521, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(2), 3.655, 4.16, 4.17 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a December 1994 rating decision that adjudicated the 
veteran's claim for entitlement to a permanent and total 
rating for pension purposes, the RO considered his service-
connected residuals of a right thumb fracture, evaluated as 
noncompensable, and his non-service-connected disabilities 
consisting at that time of low back injury and mechanical 
back pain, a history of chronic bronchitis with intermittent 
asthma and tonsillitis, a history of sinusitis, rheumatoid 
arthritis and recurrent arthritis, right inguinal hernia, 
left wrist damage, a history of recurrent headaches without 
neurological sequelae, hypertension, and lipoma.

In January 1998, the veteran submitted a new claim for a 
permanent and total rating for pension purposes.  In 
conjunction with that claim, the RO scheduled him for VA 
examinations in March 1998; however, records in the file 
indicate that the veteran refused examinations at that 
location.  Shortly thereafter, the veteran's claims file was 
permanently transferred from the Wichita, Kansas, RO to the 
RO in Winston-Salem and it was noted that he resided in that 
area and needed an examination.  In a letter to the RO 
received in June 1998, the veteran said that he was in the 
process of moving from Kansas to North Carolina and that some 
of his correspondence was lost or misplaced.  He requested 
that the VA examination he missed be rescheduled and he 
provided the RO with his new mailing address.

In a December 1998 rating decision adjudicating the veteran's 
claim for entitlement to a permanent and total rating for 
pension purposes, the RO noted that he failed to appear for 
March and April 1998 VA examinations scheduled to assess the 
current severity of his disabilities.  At that time, the RO 
relied on findings considered in the December 1994 decision 
which had denied the veteran's claim.


In a March 1999 written statement, the veteran said that he 
had written to the RO and explained why he missed the 
scheduled VA examination, and requested that it be 
rescheduled.  He submitted additional medical evidence in 
support of claim and said he was willing to report for a new 
examination.  In June 1999, VA afforded the veteran a private 
examination to assess the severity of his disabilities.  
Based upon additional evidence received after the December 
1998 denial, the RO recognized in a September 1999 statement 
of the case (SOC) that the veteran had also been diagnosed 
with a neck condition that was part of his migraine 
headaches, as well as bilateral patellofemoral syndrome and 
dyspnea on exertion.

In a November 1999 memorandum to the RO, the veteran's 
accredited service representative submitted the veteran's 
substantive appeal and additional private medical evidence in 
support of his claim.  The representative also advised the RO 
of the veteran's new address. 

In a March 2000 letter to the veteran, mailed to his most 
recent address of record that was received from his 
representative, the RO advised the veteran of the date, place 
and time of his scheduled Board hearing.  As noted above, the 
veteran appeared at the April 2000 hearing.

The veteran submitted additional medical evidence, including 
with his November 1999 substantive appeal and at his April 
2000 Board hearing, pertaining to his knees, thoracic spine, 
and psychiatric disorders that had not been assessed by the 
RO and included in a rating decision.  

In March 2001, the Board remanded the veteran's case to the 
RO for further development.  The Board noted at that time 
that the June 1999 VA examiner had failed to offer an opinion 
as to the veteran's employability.  The Board noted that it 
was not empowered to make its own independent medical 
determinations and must have information in the record to 
support its conclusions in medical matters.  

The RO attempted to complete the additional development set 
forth in the March 2001 Board remand.  In an August 2001 
letter, mailed to the veteran's most current address of 
record, the RO requested that he submit additional evidence.  
The veteran did not respond to the RO's letter.

VA arranged for private examinations to be scheduled, on a 
contract basis, in February and March 2002.  In letters dated 
in February 2002 and mailed to the veteran's most current 
address of record, the private medical facility advised him 
of the date, place, and time of the scheduled examinations.  
The veteran failed to report to the examinations.

In an April 2002 supplemental statement of the case (SSOC), 
sent to the veteran at his most current address of record, 
the RO advised him of the regulations pertaining to the 
consequences of failing to appear for a scheduled VA 
examination in conjunction with his claim for a permanent and 
total disability rating, under 38 C.F.R. § 3.655.

In an August 2002 deferred rating decision, the RO noted that 
the VA medical center (VAMC) in Fayetteville, North Carolina, 
had an address on record for the veteran that differed from 
the one in the RO's records, and that the veteran might have 
again moved.  In an August 2002 letter, mailed to the veteran 
at the address obtained from records of the Fayetteville 
VAMC, the RO noted his failure to report for the examination 
scheduled in February 2002 in conjunction with his claim.  
The RO requested that the veteran indicate whether he was 
willing to report for a new examination, and whether there 
was a good reason for his failure to report for the scheduled 
examination.  The RO also advised the veteran of the 
provisions of 38 C.F.R. § 3.655 regarding the potentially 
adverse impact on his claim for failing to report for his VA 
examination without good cause.  The RO noted that examples 
of good cause included, but were not limited to, the illness 
or hospitalization of the claimant, death of an immediate 
family member, etc.  The RO indicated that, if the veteran 
did not provide the requested information within sixty days 
of the date of the letter, that is, by the end of October 
2002, it would assume he did not desire an examination, and 
his appeal would be considered based on the evidence of 
record.  The veteran did not respond to the RO's letter. 

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested a permanent and total rating for 
the purpose of potential entitlement to VA disability 
pension.  Before addressing this issue, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant must come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
new statute also added language at sections 5103 and 5103A of 
title 38, enhancing VA's duty to provide notice and 
assistance to claimants

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The June 1999 VA examination was deemed by the Board 
to be insufficient to adjudicate the veteran's claim, and his 
case was remanded to the RO in March 2001 to afford the 
veteran the opportunity to undergo further examinations in 
conjunction with his claim.  Notices of the scheduled 
examinations were sent to the veteran at his most current 
address of record but he failed to appear, and he also failed 
to respond to the RO's August 2001 letter and to a subsequent 
notice sent to a different address in August 2002.

Thus, the Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed SOC, and an 
SSOC, issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish a 
permanent and total rating for pension purposes.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Further, in an August 2001 letter, 
the RO advised the veteran of the Veterans Claims Assistance 
Act and the new duty-to-assist regulations.  A copy of that 
letter was also sent to the veteran's accredited service 
representative.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for a permanent and total rating for 
pension purposes.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (codified 
as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Subject to income and estate limitations, pension is payable 
to a veteran who has served for 90 days or more during a 
period of war and who is permanently and totally disabled 
from non-service-connected disability which is not the result 
of the veteran's willful misconduct.  38 U.S.C.A. § 1521.  
The veteran in the present case satisfies the requirement of 
serving during a period of war, under 38 C.F.R. § 3.2(f).  
Therefore, the issue of entitlement to a pension rating turns 
on whether he is now found to be permanently and totally 
disabled.  In this regard, the Court of Appeals for Veterans 
Claims has provided specific guidance on how a permanent and 
total disability rating for pension purposes should be 
adjudicated.  Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Abernathy v. 
Derwinski, 2 Vet. App. 391 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified. In 
instances where percentage ratings for one or more of the 
veteran's disabilities has not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  See Roberts, supra.  Even in cases where the RO has 
identified a disability and assigned a rating, further 
development may be required in order to apply the rating 
criteria by which the identified disability is evaluated.  In 
the present case, the Board remanded the case in March 2001, 
finding that VA examinations were necessary to determine the 
current extent and severity of the veteran's medical 
disabilities.  The most recent VA examination had been 
completed in June 1999.  Consequently, it may be said that 
entitlement to the claimed benefit turns on further 
evidentiary development, most particularly the results of a 
VA examination to determine the current severity of the 
veteran's disabilities and whether any of his disabilities, 
or a combination of them, renders him unemployable.

VA regulations provide that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655.

Following the Board's March 2001 remand, the RO arranged for 
the veteran to be afforded private medical examinations in 
February and March 2002.  Notices of the scheduled 
examinations were sent to the veteran at his most current 
address of record.  As the notices of future examinations, 
dated in February 2002, were not returned by the U.S. Postal 
Service as undeliverable, it is presumed that the veteran 
received the letters at the address shown in the letter.

There is a presumption of regularity that attends the 
administrative functions of the government.  The law presumes 
that the notice letters of the scheduled examinations were 
properly mailed and forwarded in the absence of clear 
evidence to the contrary.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 
1995) (the law presumes the regularity of the administrative 
process "in the absence of clear evidence to the 
contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See 
McCullough v. Principi, 15 Vet. App. 272 (2001) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver of 
recovery of overpayment of death pension was not "clear 
evidence to the contrary" to rebut presumption that notice 
was properly mailed to her); YT v. Brown, 9 Vet. App. 195, 
199 (1996) (the appellant's statement that she did not 
receive the November 1990 statement of the case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary'' which is sufficient to 
rebut the presumption"); see also Clemmons v. West, 206 F.3d 
1401, 1403 (Fed. Cir. 2000) ("Government officials are 
presumed to carry out their duties in good faith and proof to 
the contrary must be almost irrefragable to overcome that 
presumption").

At the time that the notices of the scheduled VA examination 
were provided to the veteran in February 2002, and the notice 
of the possible denial of his claim for failure to report was 
provided to him in the April 2002 SSOC, the RO was without 
any indication that the address submitted by his 
representative in November 1999 was not his latest address of 
record.  38 C.F.R. § 3.1(q) (notice means written notice sent 
to a claimant at his latest address of record).  
Nevertheless, in August 2002, the RO attempted to contact the 
veteran again, using a different address obtained from VAMC 
records, but he did not respond to that letter.

The Board stresses that, although VA has a duty to assist him 
with the development of the evidence in connection with his 
claim, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The failure to cooperate may result in 
adverse action pursuant 38 C.F.R. §§ 3.158, 3.655.

Because the veteran's failure to report for the VA 
examinations scheduled in February and March 2002 is without 
explanation, it may be said that his absence from the 
scheduled evaluations was without good cause.  Consequently, 
the veteran's pension claim must be denied.  38 C.F.R. § 
3.655.


ORDER

The claim for a permanent and total disability rating for 
pension purposes is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals 


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

